Citation Nr: 1220385	
Decision Date: 06/11/12    Archive Date: 06/22/12

DOCKET NO.  08-20 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for peripheral vascular disease, left leg, with below-the-knee amputation, claimed as due to residuals of cold weather injury, for the purpose of accrued benefits.

2.  Entitlement to service connection for peripheral vascular disease, right leg, with ulceration, claimed as due to residuals of cold weather injury, for the purpose of accrued benefits.

3.  Entitlement to service connection for arthritis of the hands, claimed as due to residuals of cold weather injury, for the purpose of accrued benefits.

4.  Entitlement to service connection for arthritis of the feet, claimed as due to residuals of cold weather injury, for the purpose of accrued benefits.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran had active service from January 1953 to January 1955, including 1 year, 4 months of service in Korea.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued to the Veteran from the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA) for the RO of jurisdiction, the Oakland, California, RO.  More recently, the appeal has been processed by the St. Paul, Minnesota, Pension Center, but the Appellant continues to reside in California.  
 
The Veteran died in May 2011.  The Appellant is the Veteran's surviving spouse.  In July 2011, the Appellant submitted a claim for benefits based on the death of the Veteran.  This claim was accepted as a motion to be substituted for the Veteran in the instant appeal.  Under 38 U.S.C.A. § 5121A (West Supp. 2011), a person who would be eligible for accrued benefits may be substituted for a Veteran who dies during the pendency of an appeal.  In conformity with the statute, the RO granted the motion for substitution, and notified the Appellant of her substitution in December 2011. 

In its December 2011 correspondence to the Appellant, the RO noted that the Appellant's claim for service connection for the cause of the Veteran's death and her claim for DIC benefits was being deferred pending adjudication of the appealed claims.  The claims files, together with the virtual (electronic) file, disclose that the RO has not issued a rating decision which addresses the claim for DIC and service connection for the cause of the Veteran's death.  Therefore, the Board does not have jurisdiction over this matter.  These claims are REFERRED to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  The Veteran's service treatment records cannot be located.

2.  The Veteran's contention that he was exposed to cold injury hazard weather conditions in Korea is consistent with the objective information known about the weather in Korea while the Veteran was stationed there.

3.  VA clinical opinion of record is favorable to the Appellant's claims.  

4.  The Veteran's contention that his exposure to cold in Korea was his only exposure to cold hazard conditions is consistent with the record.    


CONCLUSIONS OF LAW

1.  The criteria for service connection for peripheral vascular disease, left leg, with below-the-knee amputation, claimed as due to residuals of cold weather injury, for the purpose of accrued benefits, are met.  38 U.S.C.A. § 1110, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011). 

2.  The criteria for service connection for peripheral vascular disease, right leg, with ulceration, claimed as due to residuals of cold weather injury, for the purpose of accrued benefits, are met.  38 U.S.C.A. § 1110, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011). 

3.  The criteria for service connection for arthritis of the hands, claimed as due to residuals of cold weather injury, for the purpose of accrued benefits, are met.  38 U.S.C.A. § 1110, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011). 

4.  The criteria for service connection for arthritis of the feet, claimed as due to residuals of cold weather injury, for the purpose of accrued benefits, are met.  38 U.S.C.A. § 1110, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants the claims for service connection for cold injury residuals.  In view of the Board's decision to grant the Veteran's claim, a discussion of VA's duties to notify and assist in regards to that claim is unnecessary.

Applicable Law 

Under applicable law, service connection is granted if the evidence establishes that coincident with his service, the Veteran incurred a disease or injury, or had a preexisting injury aggravated, in the line of duty of his active service.  38 U.S.C.A. § 1110.  Service connection may also be granted for certain chronic diseases, such as arthritis, when such disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

That an injury or event occurred in service alone is not enough.  There must be chronic disability resulting from that injury or event.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection can also be found for any disease diagnosed after discharge, if all the evidence establishes it was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires that the evidence establish: (1) medical evidence of a current disability, (2) medical evidence, or lay testimony in some cases, that the injury or disease was incurred or aggravated during service, and (3) medical evidence of a nexus between the current disability and the in-service injury or disease. Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board is mindful that, in a case such as this, where service treatment records have been lost, VA has a heightened obligation to assist the Veteran in the development of his claim.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Analysis

The Veteran stated, in a February 2007 claim, that he incurred cold injuries to his extremities during his service in Korea.  He stated that he repaired heavy equipment vehicles, which required him to be outdoors, and that there was not sufficient protection against the cold to prevent cold injuries during prolonged outdoor work during the winter in early 1954 and later 1954 and early 1955.  

In June 2007, the National Personnel Records Center (NPRC) responded to the RO's request for service treatment records for the Veteran, stating that the Veteran's service treatment records were "fire-related," meaning that those records cannot be located, presumably because of the 1973 fire at NPRC.  A search for other records, such as Surgeon General's Office (SGO) records, was unsuccessful in locating any information for the Veteran.  It appears that all actions which might locate the Veteran's service treatment records, or obtain alternate records, or obtain post-service clinical evidence proximate to service, have been taken.  

The Veteran provided a copy of his DD214, and stated that this was the only document he had from his service.  The DD214 reflects that the Veteran had overseas service, and shows that the Veteran was awarded a Korea Service medal.  This information is consistent with the Veteran's contentions.

The Veteran contended that his cold injury was incurred in service, and contended that he was not exposed to cold temperatures after service discharge.  The available records about the winters in Korea in 1954 and early 1955, when the Veteran was stationed there, are consistent with the Veteran's contention that it was extremely cold (below 0 degrees Fahrenheit).  

The Veteran reported that he was a salesman, which was primarily an indoor job, after his service discharge.  The Veteran also explained that it did not get cold where he lived in California.  His employment was near his residence.  The climate information generally available for the city in which the Veteran lived is consistent with the Veteran's statements that it was temperate and that he did not incur a cold injury after service.  

In response to a request that the Veteran identify clinical records proximate to his 1955 service discharge, the Veteran indicated that all of the doctors who treated him prior to 1987 had passed away.  The Veteran stated, in a May 2008 letter, that he had to retire early, in 1986, on Social Security disability, due to COPD.  The Board notes that SSA records have not been requested.  As the decision in this case is favorable to the appellant, further development is not required.  

The Veteran submitted a lay statement from a family member who recalled that the Veteran complained of pain in his legs after he would work for a full day, and the family member stated that the Veteran described working on machinery outside in the ice and snow and clearing ice and snow off tractors and other equipment to get the equipment to work.  The Appellant also submitted a statement, indicating that the Veteran complained of leg pain early in their marriage.  

The VA examiner who conducted a November 2009 VA examination noted, in particular, that the Veteran's history was essentially negative for any risk factor for peripheral vascular disease or peripheral neuropathy.  The Veteran reported that he smoked for less than two years.  The Veteran did not have diabetes or a history of trauma to the hands and feet.  The diagnosis assigned was severe cold injury to the upper and lower extremities with upper and lower extremity peripheral neuropathy, muscular atrophy, and peripheral vascular disease with subsequent left below-the-knee amputation.  The examiner provided an opinion that the cold injuries were incurred in Korea while the Veteran was stationed there in the 1950s.

In May 2012, after the Veteran's death, the Appellant submitted color copies of three pictures she stated the Veteran took in Korea.  One picture shows the signpost for the 116th Engineering Battalion, the unit to which the Veteran was assigned, according to his DD214.  In the picture, the battalion's sign is surrounded by snow.  Another picture shows hills which appear to be covered with snow.  

In August 2011, the Appellant submitted a statement from MRB, MD, who stated that he had treated the Veteran since 1987.  Dr. B. stated an opinion that it was "possible" that the Veteran's peripheral vascular disease was incurred as a result of exposure to extreme cold temperatures the Veteran was exposed to in Korea.  

The private medical statement, opinion of the VA examiner, and the lay statements from family members, are all favorable to the Veteran's claim.  In particular, the medical evidence reflects that the Veteran had no risk factor which would explain the Veteran's peripheral neuropathy and peripheral vascular disease other than his exposure to cold in Korea.  There is no evidence or information which casts doubt on the credibility of the Veteran's assertions about the circumstances of his service or his lay description of symptoms following service.  The evidence associated with the claims files is favorable to the Veteran.  

Resolving reasonable doubt in the Veteran's favor, as required by the provisions of 38 U.S.C.A. § 5107(b), the Board finds that the criteria for service connection for peripheral vascular disease of the lower extremities and arthritis of the hands are met, for purposes of accrued benefits, and the claims may be granted.  


ORDER

The appeal for service connection for peripheral vascular disease, left leg, with below-the-knee amputation, claimed as due to residuals of cold weather injury, for the purpose of accrued benefits, is granted.

The appeal for service connection for peripheral vascular disease, right leg, with ulceration, claimed as due to residuals of cold weather injury, for the purpose of accrued benefits, is granted.

The appeal for service connection for arthritis of the hands, claimed as due to residuals of cold weather injury, for the purpose of accrued benefits, is granted.

The appeal for service connection for arthritis of the feet, claimed as due to residuals of cold weather injury, for the purpose of accrued benefits, is granted.  



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


